COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Darrell Anthony Adell, Jr. v. The State of Texas

Appellate case number:     01-21-00439-CR

Trial court case number: 87429-CR

Trial court:               149th District Court of Brazoria County

       On June 20, 2022, appellant, Darrell Anthony Adell, Jr., filed a third motion for extension
of time in which to file his appellate brief. Appellant’s motion is granted. Appellant’s brief is
due July 20, 2022. No further extensions will be granted.

         If appellant’s brief is not filed by July 20, 2022, the case will be abated and remanded to
the trial court for a hearing to determine (a) whether appellant desires to prosecute his appeal; (b)
whether appellant’s counsel has abandoned the appeal; (c) the reason for the failure to file a
brief; and (d) if the appellant desires to continue the appeal, a date certain when appellant’s brief
will be filed. TEX. R. APP. P. 38.8(b).

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss _________
                             Acting individually


Date: June 23, 2022